95.	  Mr. President, it gives me great pleasure to extend to you, on behalf of my delegation, my sincere congratulations upon your election as President of the General Assembly at its thirtieth session. I am confident that our deliberations at this session will be brought to a successful conclusion under your wisdom and experience.
96.	I should also like, on behalf of the delegation of the Kingdom of Saudi Arabia, to express our appreciation for the sincere efforts and wise leadership displayed by your predecessor, the Minister for
Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, in carrying out his responsibilities at both the twenty-ninth regular session and the seventh special session.
97.	I should like to seize this opportunity to thank our Secretary-General, Mr. Kurt Waldheim, for his unflagging efforts in the cause of international peace and security and in his pursuit of the aims and principles of this Organization.
98.	On behalf of the Kingdom of Saudi Arabia I should like to associate myself with all those who preceded me in welcoming to our Organization the three new Member States, Cape Verde, Sao Tome and Principe, and Mozambique. We welcome those three new Members and look forward to the time when we will be able to have both Angola and Papua New Guinea admitted as Members.
99.	This session has a special significance due to the fact that 30 years have elapsed since the founding of the United Nations and its Charter which represents the aspirations of mankind, not only for peace and security, but also for economic and social development and prosperity within the framework of justice, equity and constructive co-operation.
100.	If we were to cast a glance at our various achievements as an international community during the last three decades, we would find certain phenomena that deserve our scrutiny due to the nature of those phenomena which are complex and which give cause for both optimism and caution at the same time.
101.	There is no doubt that the international community welcomes the process of detente between the major Powers which lessons international tensions while banishing the ghost of war and strengthens universal peace. But while we look forward to the day when that spirit of detente will be further promoted to that of entente between States, we hope at the same time that the small and developing countries which form the majority in our Organization will benefit from this development and that it will not be detrimental to the cause of their liberty, national rights and legitimate aspirations.
102.	While detente has a tangible effect in strengthening peace, still further efforts are needed to strengthen international security because it is contingent upon political and economic factors which together are interdependent and interrelated.
103.	I am confident that the contributions and achievements of the developed countries in industry, science and technology during the twentieth century are capable of solving the economic problems confronting the world today if there is genuine goodwill and if human values and ideals are adhered to in such a way as to bring about co-operation and solidarity between peoples devoid of selfishness. It is on such values and with such ideals that we can base our international economies to bring prosperity to all countries, whether developed or developing, whether large or small.
104.	The results of our deliberations during the seventh special session have proved that there exists a large measure of agreement on many of the subjects discussed. While my delegation wishes to express its satisfaction with these results, we consider them merely a basis of sound principles for further efforts
to achieve justice and economic security in the international community. We look forward with optimism to future meetings which we hope will provide us with a strong foundation on which to implement these principles and build a new international economic order. That can be achieved only through co-operation and not through futile confrontation or fruitless
recrimination.
105.	The developing countries are looking forward to the first conference called for by the President of France, to be held in Paris next month and we wish to thank him for his initiative and hope that the same spirit of good will and co-operation will prevail at that conference as was manifested during the seventh special session.
106.	There is no need for me to recall the position adopted by the oil-producing countries, which was made clear during the Conference of the Heads of State of the Organization of Petroleum-Exporting Countries [OPEC], who met at Algiers at the beginning of this year and which culminated in highlighting the readiness of the OPEC States to assume their international responsibilities and to display their willingness to contribute towards a just international economic co-operation.
107.	I must stress here that justice and co-operation are a sound basis for progress. Without co-operation and justice it may be impossible to find solutions to the economic problems which beset our world today. It is to the benefit of all that we should find appropriate solutions to those economic problems so that we may give our undivided attention to the other problems that will confront mankind in the not-too-distant future, such as the exhaustion of natural resources, environmental problems, the population explosion, the abuse of science and technology and other problems.
108.	Many of the items on our agenda are not new to us. In fact, some of these items have been with us since the founding of the United Nations without our being able to solve them. It is our belief that the reason for this state of affairs is twofold: on the one hand we discuss these items without due regard to justice; and, on the other hand, we treat the symptoms rather than the cause.
109.	Since 1947, when the forces of Zionism combined with those of oppression and persecution to expel the Palestinian people from their homeland, the Middle East has not enjoyed a moment of peace. Since that date, our Organization, together with its specialized and other agencies, has not ceased to discuss the question of Palestine under different names and in various contexts. These discussions tended to neglect the core and the substance of the problem. The question was not discussed in its true context, which could have led to a sound solution. From 1952 to 1967 the United Nations dealt with this question within the framework of the question of the Palestinian refugees. This approach, in our opinion, is not the appropriate way in which the Palestinian question can be solved satisfactorily.
HO. The question of the refugees and their relief is not the core and the substance of the problem. The question of Palestine is one of a people, a land and a country. It is a question of a people whose land has been usurped and which still suffers the consequences of aggression. Only when it is viewed in this light will our deliberations begin to take the right direction towards a just solution. The passage of 27 years did not transform the question of the Palestinian people into a question of refugees, as the forces of oppression and Zionism wanted it to do. The Palestinian people have a just right to their homeland and to self-determination.
111.	For more than 27 years since the usurpation of the land of Palestine—Israel has been committing aggression after aggression and crime after crime. It has been waging an endless war not only against the people and the land of Palestine but also against all Arab peoples, thereby challenging and disregarding this Organization and its Charter and defying the international community, and its human values and lofty ideals, and thus demonstrating that it is unworthy of belonging to this Organization.
112.	Israel is an artificial Zionist entity which harbors no respect whatsoever for religions. It ceaselessly violates the Islamic Holy Places in Jerusalem in an effort to change the character of the city. Israel desecrates Islamic holy places, the most recent case being the Ibrahimi Mosque in Hebron, which is stark testimony to what is taking place in all the occupied territories without the slightest consideration or inhibition as to the feelings of Moslems and all other believers in God all over the world. All this is in violation of, and with complete disregard for, United Nations resolutions.
113.	Needless to say, any attempt at a settlement that does not lead to the liberation of Jerusalem and the removal of the consequences of aggression from the holy city and its Holy Places, and to its return to its rightful owners, the Arab inhabitants, is totally unacceptable,
114.	Jerusalem and its holy places have a special significance in the heart and mind of every Arab, every Moslem and, indeed, every believer in God. If it is not liberated, no Arab or Moslem can be at peace with himself and his conscience, let alone be at peace with others. The return of Jerusalem to Arab sovereignty is the best guarantee for believers of all faiths and will safeguard their freedom of worship and preserve the sanctity of their holy places, while bringing peace to the area.
115.	It is a step in the right direction and a source of optimism to place the question of Palestine in its right context on the agenda of the General Assembly, so that it may finally be discussed in its true perspective as a question of a people and of an occupied land. This gives us more hope for a just solution of the problem. The invitation extended? by the United Nations backed by the affirmative vote of 105 Member States to the rightful representatives of the Palestinian people to take part in the discussion of this problem in order to clarify its fundamental aspects is tantamount to a universal recognition of the importance of the question and of the risks surrounding it.
116.	One of the consequences of the Palestine question is what is now known as the problem of the Middle East. Israel now occupies other Arab lands in Sinai, the Golan Heights, the West Bank of the Jordan River and the Gaza Strip. If Israel is left unchecked in its
total disregard of United Nations resolutions, peace and security will never prevail in the area.
117.	Needless to say, the removal of the consequences of aggression through Israel's complete withdrawal from all Arab territories is a prerequisite to peace. Full peace and normalization cannot be attained, however, except by responding to the aspirations of the people of Palestine, who remain the real victims.
118.	This question, if viewed in its full dimensions, does not concern and affect the Palestinian people alone. Indeed, it has been taken upon the primary cause of the League of Arab States, the Islamic Conference, the Organization of African Unity, the non-aligned countries, and all peace-loving States that abhor racism, aggression and settler colonialism.
119.	The Arab peoples, and first and foremost the Palestinian people, are peace-loving peoples longing to live in peace and security. However, peace must be based on justice. If peace is sincerely desired for the area, then we have to face facts with courage and take into account all factors that may lead to a just and equitable solution.
120.	It is of no consequence whether this solution is reached step by step, or whether it is attained in Geneva or New York. The important thing is that such a solution should tackle the central issues and deal with the essence of the problem in its true dimensions.
121.	The Palestinian people have a right to return to their homeland and property. They have as much right to self-determination as any other people. These rights of the Palestinian people are a humanitarian necessity, a political necessity and a prerequisite for a just and lasting peace.
122.	The Palestinian people wish to live in peace and without fear. They wish to be peaceful, without being submissive, to build and not to destroy. The Palestinian people are capable of making peace and of accepting peace. However, peace can never be achieved by one party while the other party only talks of peace, while actively pursuing war and destruction.
123.	A healthy trend in today's world is the growing number of international organizations that bring together homogeneous communities bound to one another by special relationships which enable them to play a constructive role within the world community, in such a manner as to supplement the role and enhance the efficiency of the United Nations. In the past few years, the Islamic Conference was established, comprising 42 States Members of the United Nations bound together by ties of history, a common heritage and the Islamic faith, with its far-reaching spiritual values and lofty principles that are built on justice and brotherhood for all mankind, cooperation between peoples in the political, economic and social fields, and mutual responsibility for the welfare of all mankind.
124.	The Islamic Conference has made notable and dynamic progress in dealing with various economic and political matters and has established financial, technical and other institutions. It is our hope, therefore, that this Assembly will decide to grant observer status to this organization during the present session.
125.	The Islamic Conference, during its last session in July this year, discussed the persecution of Moslem communities in various parts of the world and decided to take all necessary measures to improve the lot of these communities and guarantee their welfare and just rights. It is our earnest hope that these communities will be given the opportunity to enjoy their full rights in a spirit of justice and equity.
126.	Despite the enormous progress achieved by mankind in all walks of life, whether cultural, scientific or otherwise, we still witness, deplore and denounce the racial discrimination practiced in South Africa by the white minority regime, contrary to our human values, our Islamic principles, and the lofty ideals, principles and objectives of the United Nations. For this reason, my delegation fully supports the efforts of our brothers in Namibia and Southern Rhodesia to attain their freedom and self-determination.
127.	Before I conclude, and on the occasion of the thirtieth anniversary of the founding of the United Nations, may I state that we should not only look to the past in appraising what has and what has not been achieved by our Organization, but we should also look forward to the future with optimism about achieving what we desire for our Organization and maintaining its effectiveness in solving the various problems confronting mankind.